UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-33491 CDSS WIND DOWN INC. (Exact name of registrant as specified in its charter)) DELAWARE 75-2873882 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S.EMPLOYER IDENTIFICATION NO.) 2, SUITE 1500, DALLAS, TEXAS 75201 (Address of principal executive offices)(Zip Code) (214) 750-2452 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, par value $.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes ¨ No ¨ Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No ¨ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day the registrant’s second fiscal quarter ended June 30, 2009 computed by reference to the price at which common equity was last sold, was $56,387. As of March 29, 2010, there were34,305,617 shares of common stock, $0.01 par value per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None CDSS WIND DOWN INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED DECEMBER 31, 2009 Table of Contents Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. (Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A(T). Controls and Procedures 21 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 30 PART IV Item 15. Exhibits, Financial Statement Schedules 31 Signatures 32 2 Table of Contents PART I As used in this Annual Report on Form 10-K, unless the context otherwise requires, the terms “we,” “us,” “our,” “the Company” and “CDSS” refer to CDSS Wind Down Inc., a Delaware corporation and its wholly-owned subsidiaries. Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our current expectations, assumptions, estimates and projections about CDSS and include, but are not limited to, the following: § possible or assumed future results of operations; § future revenue and earnings; § business and growth strategies; § the uncertainty of general and economic conditions; and § those described under Risk Factors. Readers are urged to carefully review and consider the various disclosures we make which attempt to advise them of the factors which affect our business, including without limitation, the disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and under the caption “Risk Factors” included herein.These important factors, which could cause actual results to differ materially from the forward-looking statements contained herein. Forward-looking statements involve risks and uncertainties.Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, as more fully described elsewhere in this report.For a detailed discussion of these risks and uncertainties, see the “Risk Factors” section in this Form 10-K.We undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future, except as otherwise required pursuant to our on-going reporting obligations under the Securities Exchange Act of 1934, as amended. ITEM 1.BUSINESS CDSS was incorporated in Delaware in December 1996.Its principal executive offices are located at 2100 McKinney Avenue, Suite 1500, Dallas, Texas 75201.On April 30, 2004 the Company’s stock moved from the National Association of Securities Dealers (NASD) Over-the-Counter Bulletin Board (OTCBB) exchange to the NASDAQ Capital Market and traded under the symbol "CDSS".On May 5, 2006 the Company's stock moved to the OTCBB following a delisting notice form the NASDAQ for failure to meet the $1 per share minimum trading price.On January 11, 2007 the trading symbol became "CWDW" resulting from the name change described below. The business was operated from May 17, 2002 until the sale of substantially all of its assets to McAfee, Inc. on December 4, 2006 when its operations ceased.On December 4, 2006, Citadel Security Software Inc.and its subsidiaries (collectively, "Citadel" or the “Company”) closed the sale of substantially all of its assets to McAfee Security, LLC, a Delaware limited liability company and a wholly owned subsidiary of McAfee, Inc., pursuant to the Asset Purchase Agreement (the "Asset Purchase Agreement") between the Company and McAfee, Inc.and a subsidiary ("McAfee").On December 12, 2006 Citadel Security Software Inc.changed its name to CDSS Wind Down Inc.(“CDSS”).The Asset Purchase Agreement provided for the acquisition of substantially all of the assets (the “Assets”) and the assumption of certain identified liabilities of CDSS by McAfee (collectively, the "Sale").The cash consideration received by CDSS for the purchase of the Assets and operating expense reimbursement was $60,020,579 in immediately available funds.A distribution of $0.50 per share was made on January 5, 2007 to shareholders of record on January 2, 2007.From December 5, 2006 and prior to December 31, 2009, all known liabilities associated with our prior operations were settled and all distributions to shareholders were made. 3 Table of Contents Up to and until the sale of substantially all of its assets, the Company was engaged in the development, marketing and licensing of security software products to large enterprises and government agencies.Following the Sale, the Company has had no operations and no employees but has incurred costs and expenses associated with the wind down activities conducted under its prior plan of liquidation and dissolution (the “Plan of Liquidation”) and the costs to remain in SEC reporting compliance. During 2009, the Board of Directors considered alternatives to liquidating or dissolving the Company including the potential for commencing a development stage company or the potential for acquiring an operating company in a merger or asset purchase transaction and determined on November 16, 2009 to terminate the Plan of Liquidation previously approved by the Board of Directors on October 13, 2006 and by the shareholders of the Company on December 1, 2006.At December 31, 2009, no suitable business opportunities had been identified and the Board of Directors continued to seek business alternatives but there can be no assurance that any suitable companies or operations may be identified, initiated or acquired in the future. Entry into a Material Definitive Agreement On March 29, 2010, we entered into a definitive merger agreement with Green Energy Management Systems, Inc. Pursuant to the merger agreement, we will effect a 1 for 3 reserve split of our outstanding common stock, issue post-split shares constituting approximately 80% of our outstanding shares in exchange for all of the outstanding common stock of GEM, replace our officers and directors with those of GEM, and change our name to "Green Energy Management Systems Holdings, Inc." Copies of the merger agreement and a related press release are attached as exhibits to a Current Report on Form 8-K filed dated March 29, 2009, and copies of the charter amendments will be attached to an information statement to be filed prior to closing. The parties each made customary representations and warranties in the merger agreement, which is subject to customary closing conditions, as well as a condition that we raise $1.25 million in new capital prior to closing (with a corresponding reduction in the amount of shares issuable pursuant to a convertible note heldby our cheif executive officer). The merger agreement contains termination rights for both parties. The merger is expected to close in the second quarter fo 2010. No assurance can be given that the conditions to closing the transactions contemplated by the merger agreement will be satisfied, or that the transactions contemplated by the merger agreement ultimately will be consummated. The foregoing description of the merger agreement is not complete and is qualified in its entirety by the full and complete terms of the merger agreement, which is attached as Exhibit 10.1 to a Current Report on Form 8-K filed dated March 29, 2009. ITEM 1A.RISK FACTORS Investing in our common stock involves a high degree of risk.Any of the following risks could materially adversely affect our business, operating results and financial condition and could result in a complete loss of your investment. In addition to the other information in this Report, the following risk factors should be considered carefully in evaluating the Company and its business.This disclosure is for the purpose of qualifying for the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.It contains factors that could cause results to differ materially from such forward-looking statements.These factors are in addition to any other cautionary statements, written or oral, which may be made or referred to in connection with any such forward-looking statement. The following matters, among other things, may have a material adverse effect on the business, financial condition, liquidity, or results of operations of the Company.Reference to these factors in the context of a forward-looking statement or statements shall be deemed to be a statement that any one or more of the following factors may cause actual results to differ materially from those in such forward-looking statement or statements.Before you invest in our common stock, you should be aware of various risks, including those described below.Investing in our common stock involves a high degree of risk.You should carefully consider these risk factors, together with all of the other information included in this Report, before you decide whether to purchase shares of our common stock.Our business and results of operations could be seriously harmed by any of the following risks.The trading price of our common stock could decline due to any of these risks, and you may lose part or all of your investment. WE HAVE A HISTORY OF NET LOSSES AND WILL NEED ADDITIONAL FINANCING TO CONTINUE AS A GOING CONCERN. We have no revenues or earnings from operations, and there is a risk that we will be unable to continue as a going concern and consummate a business combination or other similar transaction.We have no significant assets or financial resources.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a merger or other business combination.This may result in our incurring a net operating loss that will increase unless we consummate a business combination with a profitable business.We cannot assure you that we can identify a suitable business opportunity and consummate a business combination, or that any such business will be profitable at the time of its acquisition by us or ever. Historically, we have incurred recurring operating losses and have a stockholders' deficit at December 31, 2009 of approximately $164,000.We had a cash balance of $581 at December 31, 2009 and gross current liabilities of approximately $277,000 before a non-cash note discount of approximately $60,000.We expect that we will incur losses at least until we complete a business combination and perhaps after such a combination as well.There can be no assurances that we will ever be profitable.We have limited access to capital, no plans to raise capital and no third party sources of capital at December 31, 2009.Our past funding needs of the business have been provided by financings through cash advances received from and notes payable issued to our Chief Executive Officer.There can be no assurance that such funds will be available from this related party in the future.Without additional funds there is an uncertainty as to whether we can continue as a going concern. 4 Table of Contents OUR CEO BENEFIOCIALLY OWNS A MAJORITY OF OUR VOTING SHARES. On August 27, 2008, we and Steven B.Solomon, our Chief Executive Officer, President and Chairman of the Board of Directors, entered into a Convertible Promissory Note (the "Note").The Note represents advances of approximately $69,451 made by Mr.Solomon to us through the issue date of the Note.The Note bears interest at eight percent (8%) per year and is payable on August 27, 2010 or upon demand by Mr.Solomon.If the Note had been converted in full at December 31, 2009, Mr.Solomon would have received approximately 228,788,200 shares of the Company's common stock resulting in a beneficial ownership of 235,642,684 shares of the Company’s common stock by our CEO giving him potential control of the Company through the voting power over a majority of the shares of outstanding common stock. WE HAVE NO OPERATIONS AND NO ASSURANCES OF BEGINNING OPERATIONS OR THAT WE WILL BE SUCCESSFUL IN IDENTIFYING, INITIATING OR ACQUIRING A BUSINESS At a Special Meeting of Stockholders held on December 1, 2006, our stockholders approved a plan of liquidation and dissolution (the "Plan of Dissolution"), previously approved by our board of directors on October 13, 2006.In connection with the closing of the Asset Sale on December 4, 2006, our business and operations were effectively transferred to McAfee pursuant to the Asset Purchase Agreement, and we no longer have any significant operating assets or contracts.Our current activities are limited to § preparing and filing ongoing tax returns; § complying with our Securities and Exchange Commission reporting requirements; and § records storage. From December 5, 2006 through December 31, 2009, all known liabilities associated with our prior operations were settled and all distributions to shareholders were made.On November 16, 2009 the Board of Directors terminated the Plan of Liquidation previously approved by the Board of Directors on October 13, 2006 and by the shareholders of the Company on December 1, 2006.Having discussed alternatives to liquidating or dissolving the Company, the Board of Directors considered alternatives to dissolution including the potential for commencing a development stage company or the potential for acquiring an operating company in a merger or asset purchase transaction.At December 31, 2009 no business opportunities had been identified and we cannot assure you that any suitable companies or operations may be identified, initiated or acquired in the future. OUR STOCK IS TRADED IN THE OVER THE COUNTER MARKET. Our common stock trades on the OTC Bulletin Board.The OTC Bulletin Board is generally considered to be a less efficient market, and our stock price, as well as the liquidity of our common stock, may be adversely impacted as a result.The OTC Bulletin Board requires that listed companies remain current in their filings with the Securities and Exchange Commission.If we are unable to remain current in our SEC filings, due to lack of funds or personnel or otherwise, we could be delisted from the OTC Bulletin Board, and our stock would trade, if at all, on the pink sheets. OUR STOCK PRICE IS SUBJECT TO SIGNIFICANT FLUCTUATIONS AND VOLATILITY. Due to the factors noted in this Report and other factors, our stock price has been and may continue to be subject to significant volatility.We have experienced no revenue or earnings which have had an immediate and significant adverse effect on the trading price of our common stock.This may occur again in the future. IF WE LOSE THE SERVICES OF ANY OF OUR KEY PERSONNEL, INCLUDING OUR CHIEF EXECUTIVE OFFICER OR OUR DIRECTORS, OUR BUSINESS MAY SUFFER. We are dependent on our key officers, including Steven B.Solomon, our Chairman and Chief Executive Officer and our directors.Our business could be negatively impacted if we were to lose the services of one or more of these persons.In addition, the loss of our CEO would eliminate our only source of funds to maintain compliance reporting requirements. 5 Table of Contents WE MAY BE ADVERSELY AFFECTED BY RECENT EVENTS IN THE CAPITAL AND CREDIT MARKETS. Recent declines in consumer and business confidence and spending, together with severe reductions in the availability and cost of credit as well as volatility in the capital and credit markets, have adversely affected business and economic environments.Any proposed acquisition is exposed to risks associated with the creditworthiness of suppliers, customers and business partners.In particular, we may be exposed to risks associated with the ongoing decline of the markets.These conditions have resulted in financial instability or other adverse effects at many prospective business partners.Any of these events may adversely affect our cash flow, profitability and financial condition. Moreover, the current worldwide financial crisis has reduced the availability of liquidity and credit to fund or support the continuation and expansion of business operations worldwide.Many lenders and institutional investors have reduced and, in some cases, ceased to provide funding to borrowers.Continued disruption of the credit markets has affected and could continue to adversely affect our ability to access credit from any proposed business combination. OUR OFFICERS AND DIRECTORS MAY HAVE CONFLICTS OF INTEREST. Although we have not identified any potential acquisition target or new business opportunities, the possibility exists that we may acquire or merge with a business or company in which our executive officers, directors, beneficial owners or their affiliates may have an ownership interest.A transaction of this nature would present a conflict of interest for those parties with a managerial position and/or an ownership interest in both the Company and the acquired entity.An independent appraisal of the acquired company may or may not be obtained in the event a related party transaction is contemplated. WE MAY BE SUBJECT TO FINAL EXAMINATIONS BY TAXING AUTHORITIES ACROSS VARIOUS JURISDICTIONS WHICH MAY IMPACT THE AMOUNT OF TAXES THAT WE PAY In evaluating the exposure associated with various tax filing positions, we accrue charges for probable exposures.At December 31, 2009, we believe we have no probable exposures.To the extent we were not to prevail in matters for which accruals would have been established or be required to pay amounts in excess of any such accruals, our effective tax rate in a given financial statement period could be materially affected.Significant judgment is required in determining our provision for income taxes.In the ordinary course of business, there are many transactions for which the ultimate tax outcome is uncertain.Our reported results may be subject to final examination by taxing authorities.Because many transactions are subject to varying interpretations of the applicable federal, state or foreign tax laws, our reported tax liabilities and taxes may be subject to change at a later date upon final determination by the taxing authorities.The impact of this final determination on our estimated tax obligations could increase or decrease amounts of cash available to us, perhaps significantly. OUR ASSUMPTIONS REGARDING THE FEDERAL TAX CONSEQUENCES OF THE ASSET SALE MAY BE INACCURATE. The Sale was a taxable transaction to us for federal and state income tax purposes.We recognized a gain on the Sale and remitted the taxes computed and reported to the respective federal and state tax jurisdictions.After filing of federal income tax returns by us and our subsidiaries, we utilized net operating loss carryforwards of approximately $44 million, including losses arising prior to and after the date of our 2002 spin-off from our former parent company, to offset taxable income for the year ended December 31, 2006.We believe we have sufficient usable net operating losses to offset substantially all of the income or gain computed and reported by us for federal and state income tax purposes, including any alternative minimum tax, resulting from the Sale. Until such time as the statute of limitations expires in each of the tax jurisdictions there can be no assurance that the Internal Revenue Service or other relevant state tax authorities will ultimately assent to our tax treatment of the asset sale or utilization of the net operating loss carryforwards to offset the taxable income ultimately determined by a relevant tax authority.To the extent the Internal Revenue Service or any relevant state tax authorities ultimately prevail in re-characterizing the tax treatment of the asset sale or the utilization net operating loss carryforwards, there may be adverse tax consequences to us and our stockholders, including that we could owe income taxes in an amount up to the entire purchase price and our common stockholders could be required to return any distributions they have received. 6 Table of Contents OUR ASSUMPTION THAT WE WILL NOT HAVE TO PAY TEXAS FRANCHISE TAX AS A RESULT OF THE CLOSING OF THE ASSET PURCHASE AGREEMENT MAY BE INACCURATE. We do not believe we will be obligated to pay any Texas franchise tax as a result of the closing of the Asset Sale.Beneficial ownership of all of our assets was held by our subsidiary Canberra Operating, L.P., a Texas limited partnership, and Texas franchise tax did not apply to dispositions of assets by limited partnerships.To confirm our position, following the closing we applied to the Texas Comptroller of Public Accounts for a statement that no franchise or sales tax was due as a result of the closing of the Asset Purchase Agreement.If the Texas Comptroller challenges our position, we could be required to pay the Texas franchise tax, our stockholders could be required to return any distributions they have received. FAILURE TO ACHIEVE AND MAINTAIN EFFECTIVE INTERNAL CONTROLS IN ACCORDANCE WITH SECTION -OXLEY ACT OF 2 Section 404 of the Sarbanes-Oxley Act of 2002 (“the Sarbanes-Oxley Act”) requires that we establish and maintain an adequate internal control structure and procedures for financial reporting and include a report of management on our internal control over financial reporting in our annual report on Form 10-K.That report must contain an assessment by management of the effectiveness of our internal control over financial reporting and must include disclosure of any material weaknesses in internal control over financial reporting that we have identified. We have identified material weaknesses in our internal controls over financial reporting.See “Item 9A(T)—Controls and Procedures—Management’s Report on Internal Control Over Financial Reporting” for a discussion of these material weaknesses.During 2009 and as of the date of this Annual Report on Form 10-K, we strengthened our processes regarding documentation deficiencies and increased the involvement of the board of directors to improve the lack of segregation of duties as discussed at Item 9A(T)—“Controls and Procedures—Management’s Report on Internal Control Over Financial Reporting” but there can be no assurance that these measures have been or will be successful.If we are unsuccessful, our business and operating results could be harmed and the reliability of our financial statements could be impaired, which could adversely affect our stock price.The requirements of Section 404 of the Sarbanes-Oxley Act are ongoing, costly and also apply to future years.We cannot assure you that in the future additional material weaknesses or significant deficiencies will not exist or otherwise be discovered or that we will have sufficient cash available to improve deficient internal controls. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM2.PROPERTIES None. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.(Reserved) 7 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION The Company’s common stock trades on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol “CWDW.”As of March 26, 2010, the last sales price per share of the Company’s common stock, as reported by the OTCBB, was $0.09 per share.The following table presents the quarterly range of high and low closing prices for our common stock from January 1, 2008 through December 31, 2009, as reported by the www.nasdaq.com for the respective periods the stock was traded on the OTCBB. HIGH LOW YEAR ENDED DECEMBER 31, 2009 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ YEAR ENDED DECEMBER 31, 2008 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ At December 31, 2009 there were approximately 825 holders of record of the Company’s outstanding common stock.Holders of common stock are entitled to dividends when and if declared by the Board of Directors out of legally available funds.No dividends have been declared on the Company’s common stock. Securities subject to equity compensation plans include: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities available for future issuance under equity compensation plans [excluding securities reflected in column (a)] (c) Equity compensation plans approved by security holders - - Equity compensation plans not approved by security holders $ - ITEM 6.SELECTED FINANCIAL DATA As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. 8 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources Our cash position at December 31, 2009 was $581 and we had outstanding liabilities to unrelated third parties of $117,032 and gross notes payable plus a payable aggregating $134,091 (before a non-cash note discount of $60,358) to a related party at December 31, 2009.There are no operations from which cash flows may be generated.Our CEO provided cash advances to us or paid expenses on our behalf of approximately $49,600 during the year ended December 31, 2009.We have been and continue to be dependent upon our CEO or other sources of cash to pay operating expenses.If available cash is not adequate to meet our obligations, liabilities, operating costs and claims, our CEO may agree to advance us additional funds through December 31, 2010 should it be necessary for working capital purposes, on terms and conditions to be approved by the disinterested directors of the Company and the CEO.However there can be no assurance that such funds will be available from our CEO or other related parties in the future or on terms acceptable to us. Going Concern We have received a report from our independent registered public accounting firm for our year ended December 31, 2009 containing an explanatory paragraph that describes the uncertainty regarding our ability to continue as a going concern.We have no revenues or earnings from operations, and there is a risk that we will be unable to continue as a going concern, consummate a business combination or other similar transaction.We have no cash or significant assets or financial resources.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a merger, acquisition or other similar transaction, resulting in continuing net operating losses being incurred.We cannot assure you that we can identify a suitable business opportunity and consummate a business combination, or that any such business will be profitable at the time of its acquisition by us or ever.Until we are able to create liquidity through a merger, acquisition or some other liquidity transaction, we will continue to require working capital to fund operating expenses. Historically, we have incurred recurring operating losses and have a stockholders' deficit at December 31, 2009 of approximately $164,000.We had a cash balance of $581 at December 31, 2009 and gross current liabilities of approximately $277,000 before a non-cash note discount of approximately $60,000.These conditions raise substantial doubt as to the Company’s ability to continue as a going concern.We expect that we will incur losses at least until we complete a business combination and perhaps after such a combination as well.There can be no assurances that we will ever be profitable.We have limited access to capital, no plans to raise capital and no third party sources of capital at December 31, 2009.Our past funding needs of the business have been provided by financings through cash advances received from and notes payable issued to our CEO.There can be no assurance that such funds will be available from this related party in the future.Without additional funds there is an uncertainty as to whether we can continue as a going concern. Results of Operations for the Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 Operating expenses recorded during the year ended December 31, 2009 were $82,264 versus $473,001 during the year ended December 31, 2008.The lower operating expenses are a direct result of winding down operations.During the year ended December 31, 2008 we terminated all of our employees, terminated our office lease and reduced our primary recurring expenses to bank charges, professional fees, records storage fees and fees associated with tax compliance and public company reporting.This reduced operating level resulted in a decrease of $390,737 in total operating expenses during the year ended December 31, 2009 versus the year ended December 31, 2008.The reduction in operating expenses was partially offset by a charge for a tax audit assessment for back sales taxes of $19,971. Interest expense for the year ended December 31, 2009 was $21,152 and includes $5,739 of interest onthe note payable to the CEO, debt discount amortization of $8,662 and an interest charge of $6,751 resulting from a sales tax audit assessment.Total interest expense of $2,425 for the year ended December 31, 2008 included $1,994 of interest on the note payable to the CEO and $431 of debt discount amortization.During the year ended December 31, 2008 the Company recorded interest income of $970 earned on invested cash during 2008. 9 Table of Contents Cash Flows Cash flows used in operating activities were $49,042 and $504,766 for the years ended December 31, 2009 and 2008, respectively.The decrease in cash outflows from operating activities in 2009 versus 2008 is primarily due to the reduction in our net loss in 2009 versus 2008, as a direct result of our reduced operating activities, non-cash amortization of debt discount charged to interest expense of $8,662 and a net increase in liabilities of $76,463. Cash inflows from financing activities in 2009 and 2008 was $49,613 and $76,745, respectively, consisting of cash advances received from our CEO. Critical Accounting Policies Financial Statement Presentation as a Going Concern When preparing the financial statements, we assess our ability to continue as a going concern.We have assumed that the Company will continue as a going concern and as a result the financial statements have been prepared on a going concern basis.This assumption is based upon the CEO’s historical funding to pay operating expenses and the determination by the Board of Directors to seek alternatives for the company to merge or acquire another business or to initiate a development stage business within the company. ITEM 7AQUANTITATIVE AAND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. 10 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Set forth below are the audited financial statements for the Company for the years ended December 31, 2009 and 2008 and the reports thereon of MaloneBailey, LLP. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of CDSS Wind Down Inc. Dallas, Texas We have audited the balance sheet of CDSS Wind Down Inc. (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, shareholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Company as of December 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that CDSS Wind Down Inc. will continue as a going concern. As discussed in Note A to the financial statements, CDSS Wind Down Inc. suffered losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note A. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/MaloneBailey, LLP www.malone-bailey.com Houston, Texas March 31, 2010 11 Table of Contents CDSS WIND DOWN INC. CONSOLIDATED BALANCE SHEETS December 31, ASSETS Cash and cash equivalents $ $ – LIABILITIES Accounts payable and accrued expenses $ $ Sales tax liability – Convertible promissory note payable to officer including accrued interest payable of $7,733 and $1,994 at December 31, 2009 and 2008and net of deferred debt discount of $60,358 and $69,020 at December 31, 2009 and 2008 Payable to officer Totalcurrent liabilities Convertible preferred stock, $1,000 stated value per share; 1,000,000 shares authorized, no shares issued and outstanding atDecember 31, 2009 and 2008 – – Common stock, $0.01 par value per share; 100,000,000 shares authorized;34,305,617 shares issued and outstanding at December 31, 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ – The accompanying notes are an integral part of these consolidated financial statements. 12 Table of Contents CDSS WIND DOWN INC. CONSOLIDATED RESULTS OF OPERATIONS Year ended December 31, General and administrative expenses $ $ Interest expense Interest income – (970 ) Net loss $ ) $ ) Weighted average shares outstanding – basic and diluted Loss per share – basic and diluted $
